Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 11/17/2021; and IDS filed on 10/26/2021.
Claims 30, 42-44 have been amended.
Claim 41 has been cancelled.
Claims 30-40, 42-46 are pending in the instant application.
Claims 34-40, 46 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	The Patent recites a food grade intra-oral ultrasound gel comprising: water; a thickening agent for thickening the water into a gel, the thickening agent comprising carbomer 974; a neutralizer for setting the gel viscosity and adjusting the pH of the gel; a dental agent for inhibiting growth of dental microorganisms, the dental agent comprising xylitol; a food grade preservative for preserving the gel, the food grade preservative comprising potassium sorbate; and an ingestible stability compound for maintaining gel integrity through sterilization; wherein the gel has an acoustic impedance of soft tissue and is safe for ingestion (see claim 1), wherein the neutralizer comprises a base selected from the group consisting of potassium hydroxide, sodium hydroxide, and triethanolamine (see claim 2), wherein the pH of the gel is between 5.8 and 6.2 (see claim 3), wherein the stability compound comprises glycerine (see claim 8); wherein the sterilization is gamma 
radiation sterilization (see claim 10).
The Patent does not teach using CNC nanoparticles as a viscosity agent.
YANG teaches the prior art had known of using cellulose nanocrystals (CNC; see title and abstract) as a “filler network” that increases the viscosity of hydrogels, which reads on viscosity agent (see abstract), wherein this procedure appears to be promising for the advantages of nanoparticles that can easily incorporated into the polymeric matrix st col). Additional disclosure includes: biological applications (see pg. 3199, 1st col).
LAMPE teaches glycerol can be used as a viscosity agent and humectant agent in ultrasound gel (see abstract; [0016]), wherein other viscosity agents can also be used, such as propylene glycol (see claim 1 and [0014])
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate cellulose nanocrystals (CNC) into SCURTESCU’s gel composition. The person of ordinary skill in the art would have been motivated to make those modifications, because it would increase the viscosity of the gel, and one skilled in the art would have reasonable expectation viscosity agents are commonly used in gel and all the references dealt in the same field of endeavor, such as gels.
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as viscosity for ease of applying the gel.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 30-33, 41-45 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over SCURTESCU et al (WO2014/094127; see IDS filed on 04/15/2021) in view of YANG et al (Mechanical and Viscoelastic Properties of Cellulose Nanocrystals .
Applicant’s claims are directed to a gel composition comprising of: water; a thickening agent, such as carbomer homopolymer Type B; a neutralizer, such as potassium hydroxide; and a viscosity agent, such as cellulose nanocrystals.
 SCURTESCU teaches an ultrasound gel that can be of a high viscosity (see abstract) comprising of: water (see claim 1), which would make the gel a hydrogel; a thickening agent (see claim 1), such as Carbopol 974P (see claim 4), which is a homopolymer Type B (see Applicant’s specification at [0018]); a neutralizer (see claim 1) “for setting the gel viscosity and adjusting the pH”, such as potassium hydroxide (see claim 5), . Additional disclosures include: stability compounds, such as glycerin (see pg. 6, line 20), which allows the gel to maintaining the high viscosity of the gel (see pg. 7); pH of 5.9-6.2 (see claim 6); high viscosity (see abstract); “glycerol concentration (for example, 5%-10%) can be used without significantly sweetening the gel, while allowing the gel to withstand larger dose of gamma radiation (for example 40kGy) and maintaining the high viscosity of the gel”; “the gels can have a high viscosity as would be understood by one skilled in the art. Viscosity can be difficult to quantify and measure and the measurement can be dependent on the measuring apparatus used and the conditions under what the viscosity is measured. Having said that, one skilled in the art would have a working knowledge of the relative viscosity of a gel with high viscosity. The viscosity and pH can be of an appropriate level to be comfortable and non-irritating to a user. In addition, in some embodiments, the viscosity of the gel is not significantly affected/reduced when the gel heats up 20 in contact with tissue/gums/saliva. The gel 
SCRUTESCU does not teach using CNC nanoparticles as a viscosity agent.
YANG teaches the prior art had known of using cellulose nanocrystals (CNC; see title and abstract) as a “filler network” that increases the viscosity of hydrogels, which reads on viscosity agent (see abstract), wherein this procedure appears to be promising for the advantages of nanoparticles that can easily incorporated into the polymeric matrix by suspending in the cross-linked polymer matrix (see pg. 3200, 1st col). Additional disclosure includes: biological applications (see pg. 3199, 1st col).
SU teachers the prior art had known of using nanocrystalline cellulose to make hydrogels (see abstract) for medical application (see title).
LAMPE teaches glycerol can be used as a viscosity agent and humectant agent in ultrasound gel (see abstract; [0016]), wherein other viscosity agents can also be used, such as propylene glycol (see claim 1 and [0014])
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate cellulose nanocrystals (CNC) into SCURTESCU’s gel composition. The person of ordinary skill in the art would have been motivated to make 
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as viscosity for ease of applying the gel and reasons discussed in SCURTESCU.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claims 30, 32, 42-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHEW et al (US 8,273,024) in view of YANG et al (Mechanical and Viscoelastic Properties of Cellulose Nanocrystals Reinforced Poly(ethylene glycol) Nanocomposite Hydrogels. ACS Appl. Mater. Interfaces 2013, 5, 8, 3199-3207), SU et al (US 8,828,434) and LAMPE (US 2012/0237612) and HEINAR (US 2013/0116331).
CHEW teaches the prior art had known of commercially available ultrasound gel (see title) composition comprising of: water-based gel (see col. 6, line 1), which reads on water and hydrogel; a thickening agent, such as carbomer (see col. 6, line 8); triethanolamine (see col. 6, line 8), which reads on a neutralizer. Additional disclosures viscous composition capable of conducting ultrasound signals to and from a target tissue (see col. 4, line 20-25).
	CHEW does not teach using cellulose nanocrystals; or glycerin.
YANG teaches the prior art had known of using cellulose nanocrystals (CNC; see title and abstract) as a “filler network” that increases the viscosity of hydrogels, which reads on viscosity agent (see abstract), wherein this procedure appears to be promising for the advantages of nanoparticles that can easily incorporated into the polymeric matrix by suspending in the cross-linked polymer matrix (see pg. 3200, 1st col). Additional disclosure includes: biological applications (see pg. 3199, 1st col).
SU teachers the prior art had known of using nanocrystalline cellulose to make hydrogels (see abstract) for medical application (see title).
LAMPE teaches glycerol, which is glycerin, can be used as a viscosity agent and humectant agent in ultrasound gel (see abstract; [0016]), wherein other viscosity agents can also be used, such as propylene glycol (see claim 1 and [0014]).
HEINAR teaches the prior art had known of using ultrasound gel (see abstract) at a viscosity of about 100,000 cps (see claim 6).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate cellulose nanocrystals (CNC) into the gel composition. The person of ordinary skill in the art would have been motivated to make those modifications, because it would increase the viscosity of the gel, and one skilled in the art would have reasonable expectation viscosity agents are commonly used in gel and all the references dealt in the same field of endeavor, such as gels.

The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as a viscosity for ease of applying the gel to the targeted area, such as 100,000cps.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Response to Arguments
	Applicant argues that that PEG is the only polymer taught by Yang. Applicant therefore submits that Yang does not teach or suggest a gel combining a carbomer with CNC and glycerin. Further, Yang teaches that a -10 wt¾ CNC aqueous stock (page 3200, last line of the first column) is used to make hydrogels with a CNC loading range of 0.2 to 1.8% v/v (page 3200, first column). Therefore, the total CNC in each hydrogel is roughly 
The Examiner finds this argument unpersuasive, because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance the Patent and SCURTESCU recites/teaches using carbomer, adjusting viscosity, and gamma radiation, wherein YANG is a secondary reference showing that the prior art had known of using CNC to adjust viscosity. As discussed in the rejection, the references do 
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618